The complainants sought to establish the lost will of Mabel V. Marshall, and a decree that the deceased and her sister, who died before her, had executed mutual and reciprocal wills which could not be revoked. Mabel committed suicide sometime after the death of her sister, who had been her inseparable companion.
This court does not lightly disturb findings of fact, and particularly when they are supported by the proofs. It seems clear to us from the record that there was no binding agreement between the sisters not to revoke their respective wills; nor can we say that the presumption of the revocation of Mabel V. Marshall's will was overcome by the evidence. The will was left in her hands and could not be found at her death. The learned vice-chancellor ruled certain declarations by the intestate as inadmissible under the Evidence act, but nevertheless he considered them in making his determination and found they established nothing in favor of the complainants. If the testimony should have been admitted, and we think it should not, the complainants were not injured.
The decree appealed from is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None. *Page 358